Exhibit 10.1

 

Execution Version

LOCK-UP AGREEMENT

 

This Lock-Up Agreement (this “Agreement”) is made and entered into as of
September 23, 2020, by and among Switchback Energy Acquisition Corporation, a
Delaware corporation (“Switchback”), the undersigned stockholders (each, a
“Lock-Up Party” and, collectively, the “Lock-Up Parties”) of ChargePoint, Inc.,
a Delaware corporation (the “Company”) and the Company. Capitalized terms used
but not otherwise defined herein shall have the respective meanings ascribed to
such terms in the Business Combination Agreement (as defined below).

 

RECITALS

 

WHEREAS, on September 23, 2020, Switchback, Lightning Merger Sub Inc., a
Delaware corporation and a direct, wholly owned Subsidiary of Switchback
(“Merger Sub”), and the Company, entered into a Business Combination Agreement
and Plan of Reorganization (the “Business Combination Agreement”), pursuant to
which Merger Sub will merge with and into ChargePoint, with ChargePoint
surviving the merger as a wholly owned subsidiary of Switchback (the “Merger”);

 

WHEREAS, each Lock-Up Party agrees to enter into this Agreement with respect to
all Lock-Up Securities (as defined below) that such Lock-Up Party now or
hereafter owns, beneficially (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or of record;

 

WHEREAS, each of Switchback, the Company and each Lock-Up Party has determined
that it is in its best interests to enter into this Agreement; and

 

WHEREAS, each Lock-Up Party understands and acknowledges that Switchback and the
Company are entering into the Business Combination Agreement in reliance upon
such Lock-Up Party’s execution and delivery of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1. Definitions. When used in this Agreement, the following terms in all of their
tenses, cases and correlative forms shall have the meanings assigned to them in
this Section 1 or elsewhere in this Agreement.

 

“Affiliate” of a specified person means a Person who, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such specified Person (provided that if a Lock-Up Party is
a venture capital, private equity or angel fund, no portfolio company of such
Lock-Up Party will be deemed an Affiliate of such Lock-Up Party).

 

“Beneficially Own” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.

 

 

 

 

“Expiration Time” shall mean the earliest to occur of (a) the effective date of
the Merger (the “Closing Date”), (b) such date as the Business Combination
Agreement shall be validly terminated in accordance with Article IX thereof and
(c) the effective date of a written agreement of the parties hereto terminating
this Agreement.

 

“Family Member” means with respect to any individual, a spouse, lineal
descendant (whether natural or adopted) or spouse of a lineal descendant of such
individual or any trust created for the benefit of such individual or of which
any of the foregoing is a beneficiary.

 

“Governmental Authority” means any United States federal, state, county,
municipal or other local or non-United States government, governmental,
regulatory or administrative authority, agency, instrumentality or commission or
any court, tribunal, or judicial or arbitral body.

 

“Law” means any federal, national, state, county, municipal, provincial, local,
foreign or multinational, statute, constitution, common law, ordinance, code,
decree, order, judgment, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Authority.

 

“Lock-Up Securities” means any Switchback Securities Beneficially Owned by a
Lock-Up Party as of immediately following the Closing Date, other than (i) any
security received pursuant to an incentive plan adopted by Switchback on or
after the Closing Date, or (ii) any Switchback Securities acquired in open
market transactions.

 

“Permitted Transferee” means with respect to any Person, (a) any Family Member
of such Person, (b) any Affiliate of such Person or to any investment fund or
other entity controlled or managed by such Person, (c) any Affiliate of any
Family Member of such Person, (d) if the undersigned is a corporation,
partnership, limited liability company or other business entity, its
stockholders, partners, members or other equityholders, and (e) the Company or
Switchback in connection with the repurchase of shares of Switchback Common
Stock issued pursuant to equity awards granted under a stock incentive plan or
other equity award plan.

 

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, syndicate, person (including a “person” as defined in
Section 13(d)(3) of the Exchange Act), trust, association or entity or
government, political subdivision, agency or instrumentality of a government.

 

“Switchback Common Stock” means Switchback’s Class A common stock, par value
$0.0001 per share.

 

“Switchback Securities” means (a) any shares of Switchback Common Stock, (b) any
shares of Switchback Common Stock issued or issuable upon the exercise of any
warrant or other right to acquire shares of such Switchback Common Stock and (c)
any equity securities of Switchback that may be issued or distributed or be
issuable with respect to the securities referred to in clauses (a) or (b) by way
of conversion, dividend, stock split or other distribution, merger,
consolidation, exchange, recapitalization or reclassification or similar
transaction.

 

2

 

 

“Transfer” shall mean any direct or indirect sale, assignment, encumbrance,
pledge, hypothecation, disposition, loan or other transfer, or entry into any
agreement with respect to any sale, assignment, encumbrance, pledge,
hypothecation, disposition, loan or other transfer, excluding entry into this
Agreement and the Business Combination Agreement and the consummation of the
transactions contemplated hereby and thereby.

 

2. Lock-Up.

 

2.1 Lock-Up. Each Lock-Up Party severally, and not jointly, agrees with
Switchback not to effect any Transfer, or make a public announcement of any
intention to effect such Transfer, of any Lock-Up Securities Beneficially Owned
or otherwise held by such Lock-Up Party during the Lock-Up Period (as defined
below); provided, that such prohibition shall not apply to Transfers permitted
pursuant to Section 2.2. The “Lock-Up Period” shall be the period commencing on
the Closing Date and ending on the date that is six (6) months following the
Closing Date.

 

2.2 Permitted Transfers. Notwithstanding anything to the contrary contained in
this Agreement, during the Lock-Up Period, each Lock-Up Party may Transfer,
without the consent of Switchback, any of such Lock-Up Party’s Lock-Up
Securities (i) to any of such Lock-Up Party’s Permitted Transferees, upon
written notice to Switchback or (ii) (a) in the case of an individual, by virtue
of laws of descent and distribution upon death of the individual; (b) in the
case of an individual, pursuant to a qualified domestic relations order; or (c)
pursuant to any liquidation, merger, stock exchange or other similar transaction
which results in all of Switchback’s stockholders having the right to exchange
their Switchback Securities for cash, securities or other property subsequent to
the Merger; provided, that in connection with any Transfer of such Lock-Up
Securities, the restrictions and obligations contained in Section 2.1 and this
Section 2.2 will continue to apply to such Lock-Up Securities after any Transfer
of such Lock-Up Securities and such transferee shall execute a lock-up agreement
substantially in the form of this Agreement for the balance of the Lock-Up
Period. Notwithstanding the foregoing provisions of this Section 2.2, a Lock-Up
Party may (i) not make a Transfer to a Permitted Transferee if such Transfer has
as a purpose the avoidance of or is otherwise undertaken in contemplation of
avoiding the restrictions on Transfers in this Agreement (it being understood
that the purpose of this provision includes prohibiting the Transfer to a
Permitted Transferee (A) that has been formed to facilitate a material change
with respect to who or which entities Beneficially Own the Lock-Up Securities,
or (B) followed by a change in the relationship between the Lock-Up Party and
the Permitted Transferee (or a change of control of such Lock-Up Party or
Permitted Transferee) after the Transfer with the result and effect that the
Lock-Up Party has indirectly made a Transfer of Lock-Up Securities by using a
Permitted Transferee, which Transfer would not have been directly permitted
under this Article II had such change in such relationship occurred prior to
such Transfer), or (ii) enter into a written plan meeting the requirements of
Rule 10b5-1 under the Exchange Act after the date of this Agreement relating to
the sale of the undersigned’s Lock-Up Securities, provided that (A) the
securities subject to such plan may not be sold until after the expiration of
the Lock-Up Period and (B) the Company shall not be required to effect, and the
undersigned shall not effect or cause to be effected, any public filing, report
or other public announcement regarding the establishment of the trading plan.

 

3

 

 

3. Additional Agreements.

 

3.1 Confidentiality. Until the Expiration Time, each Lock-Up Party will and will
direct their Affiliates to keep confidential and not disclose any non-public
information relating to Switchback or the Company and their respective
subsidiaries, including the existence or terms of, or transactions contemplated
by, this Agreement, the Business Combination Agreement or the other Transaction
Documents, except to the extent that such information (i) was, is or becomes
generally available to the public after the date hereof other than as a result
of a disclosure by such Lock-Up Party in breach of this Section 3.1, (ii) is,
was or becomes available to such Lock-Up Party on a non-confidential basis from
a source other than Switchback or the Company, or (iii) is or was independently
developed by such Lock-Up Party after the date hereof. Notwithstanding the
foregoing, such information may be disclosed to the extent required to be
disclosed in a judicial or administrative proceeding, or otherwise required to
be disclosed by applicable Law (including complying with any oral or written
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process to which such disclosing party is
subject), provided that such Lock-Up Party gives Switchback or the Company, as
applicable, prompt notice of such request(s) or requirement(s), to the extent
practicable (and not prohibited by Law), so that the Switchback or the Company
may seek, at its expense, an appropriate protective order or similar relief (and
such Lock-Up Party shall reasonably cooperate with such efforts it being
understood that such obligation to reasonably cooperate does not require a
Lock-Up Party to itself commence litigation regarding such protective order or
similar relief).

 

3.2 Switchback Board Release. Notwithstanding anything in this Agreement to the
contrary, it is understood and agreed that, from and after the Closing Date, the
Board of Directors of Switchback shall be entitled to release any Lock-Up Party
from any or all of its obligations hereunder, in each case on behalf of
Switchback and the Company, provided, however, if one Lock-Up Party is released,
the other Lock-Up Parties shall also be similarly released to the same relative
extent as the released Lock-Up Party.

 

4. Representations and Warranties of the Lock-Up Parties. Each Lock-Up Party
hereby represents and warrants, severally and not jointly, to the Company and
Switchback as follows:

 

4.1 Due Authority. Such Lock-Up Party has the full power and authority to
execute and deliver this Agreement and perform its obligations hereunder. If
such Lock-Up Party is an individual, the signature to this agreement is genuine
and such Lock-Up Party has legal competence and capacity to execute the same.
This Agreement has been duly and validly executed and delivered by such Lock-Up
Party and, assuming due execution and delivery by the other parties hereto,
constitutes a legal, valid and binding obligation of such Lock-Up Party,
enforceable against such Lock-Up Party in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, by general equitable principles.

 



4

 

 

4.2 No Conflict; Consents.

 

(a) The execution and delivery of this Agreement by such Lock-Up Party does not,
and the performance by such Lock-Up Party of the obligations under this
Agreement and the compliance by such Lock-Up Party with any provisions hereof do
not and will not: (i) conflict with or violate any Law applicable to such
Lock-Up Party, (ii) if such Lock-Up Party is an entity, conflict with or violate
the certificate of incorporation or bylaws or any equivalent organizational
documents of such Lock-Up Party, or (iii) result in any breach of, or constitute
a default (or an event, which with notice or lapse of time or both, would become
a material default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
on any of the securities of the Company owned by such Lock-Up Party pursuant to
any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which such Lock-Up Party
is a party or by which such Lock-Up Party is bound, except, in the case of
clauses (i) and (iii), as would not reasonably be expected, individually or in
the aggregate, to materially impair the ability of such Lock-Up Party to perform
its obligations hereunder or to consummate the transactions contemplated hereby.

 

(b) The execution and delivery of this Agreement by such Lock-Up Party does not,
and the performance of this Agreement by such Lock-Up Party will not, require
any consent, approval, authorization or permit of, or filing or notification to,
or expiration of any waiting period by any Governmental Authority or any other
Person with respect to such Lock-Up Party, other than those set forth as
conditions to closing in the Business Combination Agreement.

 

4.3 Absence of Litigation. As of the date hereof, there is no litigation, suit,
claim, charge, grievance, action, proceeding, audit or investigation by or
before any Governmental Authority (an “Action”) pending against, or, to the
knowledge of such Lock-Up Party after reasonable inquiry, threatened against
such Lock-Up Party that would reasonably be expected to materially impair the
ability of such Lock-Up Party to perform its obligations hereunder or to
consummate the transactions contemplated hereby.

 

4.4 Absence of Conflicting Agreements. Such Lock-Up Party has not entered into
any agreement, arrangement or understanding that is otherwise materially
inconsistent with, or would materially interfere with, or prohibit or prevent it
from satisfying, its obligations pursuant to this Agreement.

 

5. Fiduciary Duties. The covenants and agreements set forth herein shall not
prevent any designee of any Lock-Up Party from serving on the Board of Directors
of the Company or from taking any action, subject to the provisions of the
Business Combination Agreement, while acting in such designee’s capacity as a
director of the Company. Each Lock-Up Party is entering into this Agreement
solely in its capacity as the anticipated owner of Switchback Securities
following the consummation of the Merger.

 

6. Termination. Upon termination of this Agreement, none of the parties hereto
shall have any further obligations or liabilities under this Agreement;
provided, that nothing in this Section 6 shall relieve any party hereto of
liability for any willful material breach of this Agreement prior to its
termination.

 

5

 

 

7. Miscellaneous.

 

7.1 Severability. In the event that any term, provision, covenant or restriction
of this Agreement, or the application thereof, is held to be illegal, invalid or
unenforceable under any present or future Law: (a) such provision will be fully
severable; (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof; (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom; and (d) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms of such
illegal, invalid or unenforceable provision as may be possible.

 

7.2 Non-survival of Representations and Warranties. None of the representations
or warranties in this Agreement or in any schedule, instrument or other document
delivered pursuant to this Agreement shall survive the Expiration Time.

 

7.3 Assignment. No party hereto may assign, directly or indirectly, including by
operation of Law, either this Agreement or any of its rights, interests or
obligations hereunder without the prior written approval of the other parties
hereto, except with respect to a Transfer completed in accordance with Section
2.2. Subject to the first sentence of this Section 7.3, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Any assignment in violation of this
Section 7.3 shall be void ab initio.

 

7.4 Amendments and Modifications. This Agreement may be amended by the parties
hereto at any time by execution of an instrument in writing signed by (1)
Switchback, (2) the Company and (3), if prior to the Closing Date, by Lock-Up
Parties holding 75% of the shares of the Company (measured by shares of Company
common stock, par value $0.0001 per share (the “Company Common Stock”), and
assuming the exercise and conversion of all then-outstanding Company securities
into shares of Company Common Stock) then held by Lock-Up Parties, and, if after
the Closing Date, by Lock-Up Parties holding 75% of the Lock-Up Securities
(assuming the exercise of all then-outstanding warrants and options that are
Lock-Up Securities) that are then subject to this Agreement. Any such amendment
shall be binding on all the Lock-Up Parties, but in no event shall the
obligation of any Lock-Up Parties hereunder be materially increased, except upon
the written consent of such Lock-Up Parties.

 

7.5 Specific Performance. The parties hereto agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof, and, accordingly, that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in the Court of
Chancery of the State of Delaware, County of Newcastle, or, if that court does
not have jurisdiction, any court of the United States located in the State of
Delaware without proof of actual damages or otherwise, in addition to any other
remedy to which they are entitled at Law or in equity as expressly permitted in
this Agreement. Each of the parties hereby further waives (1) any defense in any
action for specific performance that a remedy at Law would be adequate and (2)
any requirement under any Law to post security or a bond as a prerequisite to
obtaining equitable relief.

 

6

 

 

7.6 Notices. All notices, consents and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by a nationally
recognized courier service guaranteeing overnight delivery, or sent via email to
the parties hereto at the following addresses, and such communications, to be
valid, must be addressed as follows:

 

(i) if to Switchback prior to the Merger, to:

 

Switchback Energy Acquisition Corporation
5949 Sherry Lane, Suite 1010

Dallas, TX 75225

Attention: Jim Mutrie
Email: jmutrie@switchback-energy.com

 

with a copy (which shall not constitute notice) to:

 

Vinson & Elkins L.L.P.
1001 Fannin St.
Suite 2500
Houston, TX 77002
Attention: Douglas McWilliams; Ramey Layne
Email: dmcwilliams@velaw.com; rlayne@velaw.com

 

(ii) if to the Company or Switchback following the Merger, to:

 

ChargePoint, Inc.
240 East Hacienda Avenue

Campbell, CA 95008
Attention: Rex Jackson
Email: rex.jackson@chargepoint.com

 

with copies to:

 

Weil, Gotshal & Manges LLP

767 5th Avenue

New York, NY 10153
Attention: Michael Aiello; Amanda Fenster
Email: michael.aiello@weil.com; amanda.fenster@weil.com

 

and

 

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP
550 Allerton Street
Redwood City, CA 94063
Attention: David Young; Jeffrey R. Vetter
Email: dyoung@gunder.com; jvetter@gunder.com



 

7

 

 

(iii) if to a Lock-Up Party, to the address for notice set forth on such Lock-Up
Party’s signature page to this Agreement,

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Michael Aiello; Amanda Fenster
Email: michael.aiello@weil.com; amanda.fenster@weil.com

 

and

 

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP
550 Allerton Street
Redwood City, CA 94063
Attention: David Young; Jeffrey R. Vetter
Email: dyoung@gunder.com; jvetter@gunder.com

 

unless otherwise specified herein, such notices or other communications will be
deemed given (a) on the date established by the sender as having been delivered
personally; (b) one business day after being sent by a nationally recognized
overnight courier guaranteeing overnight delivery; (c) upon transmission, if
sent by email (provided no “bounceback” or notice of non-delivery is received);
or (d) on the fifth business day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid.

 

7.7 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that State. All legal actions and proceedings
arising out of or relating to this Agreement shall be heard and determined
exclusively in any Delaware Chancery Court; provided, that if jurisdiction is
not then available in the Delaware Chancery Court, then any such legal Action
may be brought in any federal court located in the State of Delaware or any
other Delaware state court. The parties hereto hereby (a) irrevocably submit to
the exclusive jurisdiction of the aforesaid courts for themselves and with
respect to their respective properties for the purpose of any Action arising out
of or relating to this Agreement brought by any party hereto, and (b) agree not
to commence any Action relating thereto except in the courts described above in
Delaware, other than Actions in any court of competent jurisdiction to enforce
any judgment, decree or award rendered by any such court in Delaware as
described herein. Each of the parties further agrees that notice as provided
herein shall constitute sufficient service of process and the parties further
waive any argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any Action arising out of
or relating to this Agreement or the transactions contemplated hereby, (a) any
claim that it is not personally subject to the jurisdiction of the courts in
Delaware as described herein for any reason, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) that (i) the Action in any such court is brought in an
inconvenient forum, (ii) the venue of such Action is improper or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

 

8

 

 

7.8 WAIVER OF JURY TRIAL. Each of the parties hereto hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement or the Transactions CONTEMPLATED HEREBY.
Each of the parties hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce that
foregoing waiver and (b) acknowledges that it and the other hereto have been
induced to enter into this Agreement and the Transactions CONTEMPLATED HEREBY,
as applicable, by, among other things, the mutual waivers and certifications in
this Section 7.8.

 

7.9 Entire Agreement; Third-Party Beneficiaries. This Agreement constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, both written and
oral, among the parties hereto with respect to the subject matter hereof, and is
not intended to confer upon any other Person other than the parties hereto any
rights or remedies.

 

7.10 Counterparts. This Agreement and each other document executed in connection
with the transactions contemplated hereby, and the consummation thereof, may be
executed in one or more counterparts, all of which shall be considered one and
the same document and shall become effective when one or more counterparts have
been signed by each of the parties hereto and delivered to the other parties
hereto, it being understood that all parties hereto need not sign the same
counterpart. Delivery by electronic transmission to counsel for the other party
of a counterpart executed by a party shall be deemed to meet the requirements of
the previous sentence.

 

7.11 Effect of Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

7.12 Legal Representation. Each of the parties hereto agrees that it has been
represented by independent counsel of its choice during the negotiation and
execution of this Agreement and each party hereto and its counsel cooperated in
the drafting and preparation of this Agreement and the documents referred to
herein and, therefore, waive the application of any Law, regulation, holding or
rule of construction providing that ambiguities in an agreement or other
document will be construed against the party hereto drafting such agreement or
document. Each Lock-Up Party acknowledges that Weil, Gotshal & Manges LLP and
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP are acting as
counsel to the Company in connection with the Business Combination Agreement and
the transactions contemplated thereby, and that neither of such firms is acting
as counsel to any Lock-Up Party.

 

7.13 Expenses. Except as otherwise set forth in this Agreement, all fees and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party hereto incurring such expenses.

 

9

 

 

7.14 Further Assurances. At the request of Switchback or the Company, in the
case of any Lock-Up Party, or at the request of the Lock-Up Parties, in the case
of Switchback, and without further consideration, each party shall execute and
deliver or cause to be executed and delivered such additional documents and
instruments and take such further action as may be reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

7.15 Waiver. No failure or delay on the part of either party to exercise any
power, right, privilege or remedy under this Agreement shall operate as a waiver
of such power, right, privilege or remedy; and no single or partial exercise of
any such power, right, privilege or remedy shall preclude any other or further
exercise thereof or of any other power, right, privilege or remedy. Neither
party shall be deemed to have waived any claim available to such party arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such waiving party; and any such waiver shall not be applicable or
have any effect except in the specific instance in which it is given.

 

7.16 Several Liability. The liability of any Lock-Up Party hereunder is several
(and not joint). Notwithstanding any other provision of this Agreement, in no
event will any Lock-Up Party be liable for any other Lock-Up Party’s breach of
such other Lock-Up Party’s representations, warranties, covenants, or agreements
contained in this Agreement.

 

7.17 No Recourse. Notwithstanding anything to the contrary contained herein or
otherwise, but without limiting any provision in the Business Combination
Agreement, this Agreement may only be enforced against, and any claims or causes
of action that may be based upon, arise out of or relate to this Agreement, or
the negotiation, execution or performance of this Agreement or the transactions
contemplated hereby, may only be made against the entities and Persons that are
expressly identified as parties to this Agreement in their capacities as such
and no former, current or future stockholders, equity holders, controlling
persons, directors, officers, employees, general or limited partners, members,
managers, agents or affiliates of any party hereto, or any former, current or
future direct or indirect stockholder, equity holder, controlling person,
director, officer, employee, general or limited partner, member, manager, agent
or affiliate of any of the foregoing (each, a “Non-Recourse Party”) shall have
any liability for any obligations or liabilities of the parties to this
Agreement or for any claim (whether in tort, contract or otherwise) based on, in
respect of, or by reason of, the transactions contemplated hereby or in respect
of any oral representations made or alleged to be made in connection herewith.
Without limiting the rights of any party against the other parties hereto, in no
event shall any party or any of its affiliates seek to enforce this Agreement
against, make any claims for breach of this Agreement against, or seek to
recover monetary damages from, any Non-Recourse Party.

 

[Signature pages follow.]



 

10

 

 

In witness whereof, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

  SWITCHBACK ENERGY ACQUISITION CORPORATION         By:     Name:  Jim Mutrie  
Title: Chief Commercial Officer, General Counsel and Secretary

 

Signature Page to

Lock-Up Agreement

 

 

 

 

  Chargepoint, Inc.         By:                     Name:     Title:  

 

Signature Page to

Lock-Up Agreement

 

 

 

 

In witness whereof, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

  LOCK-UP PARTIES:         [●]           By:         Name:     Title:  

 

        [●]           Address:                                               
Email Address:   

 

Signature Page to

Lock-Up Agreement

 

 

 



 

 